DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/10/21, 12/21/21 and 1/24/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreupl et al. (US PGPub 2009/026524, hereinafter referred to as “Kreupl”) in view of Homma et al. (US PGPub 2018/0277515, hereinafter referred to as “Homma”).

Kreupl discloses the semiconductor method substantially as claimed.  See figures 1-14, and corresponding text, where Kreupl teaches, in claim 1, a method for forming a semiconductor device, comprising: 
forming a plurality of first semiconductor structures (12) on a first wafer, wherein at least one of the first semiconductor structures comprises a programmable logic device, an array of static random-access memory (SRAM) cells, and a first bonding layer (30) comprising a plurality of first bonding contacts (figure 1; [0013-0018]); 
forming a plurality of second semiconductor structures (24) on a second wafer, wherein at least one of the second semiconductor structures comprises an array of NAND memory cells and a second bonding layer (23) comprising a plurality of second bonding contacts (figures 1 and 2; [0013-0019]); 
bonding the first wafer and the second wafer in a face-to-face manner, such that the at least one of the first semiconductor structures (12) is bonded to the at least one of the second semiconductor structures (24), wherein the first bonding contacts of the first semiconductor structure are in contact with the second bonding contacts of the second semiconductor structure at a bonding interface (figures 1 and 2; [0013-0019]); and 

Kreupl fails to show, in claim 1, dicing the bonded first and second wafers into a plurality of dies, wherein at least one of the dies comprises the bonded first and second semiconductor structures.

Homma teaches, in claim 1, a similar semiconductor substrate dicing the bonded first and second wafers into a plurality of dies, wherein at least one of the dies comprises the bonded first and second semiconductor structures (figures 3A-13B; [0043]).  In addition, Homma provides the advantages of suppressing cracks within the semiconductor wafer [0003].

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate dicing the bonded first and second wafers into a plurality of dies, wherein at least one of the dies comprises the bonded first and second semiconductor structures, in the method of Von, according to the teachings of Homma with the motivation suppressing cracks within the semiconductor wafer.


Kreupl in view of Homma shows, in claim 2, wherein forming the plurality of first semiconductor structures comprises: 
forming the programmable logic device and the array of SRAM cells on the first wafer (figures 1 and 2; [0013-0019]); 
forming a first interconnect layer above the programmable logic device and the array of SRAM cells (figures 1 and 2; [0013-0019]); and 
forming the first bonding layer above the first interconnect layer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 3, wherein forming the plurality of first semiconductor structures further comprises forming a peripheral circuit of the array of NAND memory cells on the first wafer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 4, wherein forming the plurality of second semiconductor structures comprises: 
forming a memory stack above the second wafer (figures 1 and 2; [0013-0019]); 
forming an array of three-dimensional (3D) NAND memory strings extending vertically through the memory stack; 
forming a second interconnect layer above the array of 3D NAND memory strings; and 
forming the second bonding layer above the second interconnect layer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 5, wherein forming the plurality of second semiconductor structures comprises: 
forming an array of two-dimensional (2D) NAND memory cells on the second wafer (figures 1 and 2; [0013-0019]); 
forming a second interconnect layer above the array of 2D NAND memory cells; and 
forming the second bonding layer above the second interconnect layer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 6, wherein forming the plurality of second semiconductor structures further comprises forming a peripheral circuit of the array of NAND memory cells on the second wafer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 7, wherein the peripheral circuit is formed above or below the array of NAND memory cells (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 8, wherein the peripheral circuit is formed outside of the array of NAND memory cells (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 9, wherein the second semiconductor structure is above the first semiconductor structure after the bonding (figures 1 and 2; [0013-0019]); and 
the method further comprises, after the bonding and prior to the dicing: 
thinning the second wafer to form a semiconductor layer (figures 1 and 2; [0013-0019]); and 
forming a pad-out interconnect layer above the semiconductor layer.
Kreupl in view of Homma shows, in claim 10, wherein the first semiconductor structure is above the second semiconductor structure after the bonding (figures 1 and 2; [0013-0019]); and 
the method further comprises, after the bonding and prior to the dicing: thinning the first wafer to form a semiconductor layer (figures 1 and 2; [0013-0019]); and 
forming a pad-out interconnect layer above the semiconductor layer (figures 1 and 2; [0013-0019]).

Kreupl in view of Homma shows, in claim 11, a method for forming a semiconductor device, comprising: 
forming a plurality of first semiconductor structures on a first wafer, wherein at least one of the first semiconductor structures comprises a programmable logic device, an array of static random-access memory (SRAM) cells, and a first bonding layer comprising a plurality of first bonding contacts (figures 1 and 2; [0013-0019]); 
dicing the first wafer into a plurality of first dies, such that at least one of the first dies comprises the at least one of the first semiconductor structures (figures 1 and 2; [0013-0019]); 
forming a plurality of second semiconductor structures on a second wafer, wherein at least one of the second semiconductor structures comprises an array of NAND memory cells and a second bonding layer comprising a plurality of second bonding contacts (figures 1 and 2; [0013-0019]); 
dicing the second wafer into a plurality of second dies, such that at least one of the second dies comprises the at least one of the second semiconductor structures (figures 1 and 2; [0013-0019]); and 
bonding the first die and the second die in a face-to-face manner, such that the first semiconductor structure is bonded to the second semiconductor structure, wherein the first bonding contacts of the first semiconductor structure are in contact with the second bonding contacts of the second semiconductor structure at a bonding interface (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 12, wherein forming the plurality of first semiconductor structures comprises: 
forming the programmable logic device and the array of SRAM cells on the first wafer (figures 1 and 2; [0013-0019]); 
forming a first interconnect layer above the programmable logic device and the array of SRAM cells; and 
forming the first bonding layer above the first interconnect layer (figures 1 and 2; [0013-0019]).

Kreupl in view of Homma shows in claim 13, wherein forming the plurality of second semiconductor structures comprises: 
forming a memory stack above the second wafer (figures 1 and 2; [0013-0019]); 
forming an array of three-dimensional (3D) NAND memory strings extending vertically through the memory stack (figures 1 and 2; [0013-0019]); 
forming a second interconnect layer above the array of 3D NAND memory strings; and forming the second bonding layer above the second interconnect layer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 14, wherein forming the plurality of second semiconductor structures comprises: 
forming an array of two-dimensional (2D) NAND memory cells on the second wafer (figures 1 and 2; [0013-0019]); 
forming a second interconnect layer above the array of 2D NAND memory cells; and 
forming the second bonding layer above the second interconnect layer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 15, wherein forming the plurality of second semiconductor structures further comprises forming a peripheral circuit of the array of NAND memory cells on the second wafer. (figures 1 and 2; [0013-0019])
Kreupl in view of Homma shows, in claim 16, wherein the peripheral circuit is formed above or below the array of NAND memory cells. (figures 1 and 2; [0013-0019])
Kreupl in view of Homma shows, in claim 17, wherein the peripheral circuit is formed outside of the array of NAND memory cells. (figures 1 and 2; [0013-0019])
Kreupl in view of Homma shows, in claim 18, wherein the second semiconductor structure is above the first semiconductor structure after the bonding; (figures 1 and 2; [0013-0019]) and 
the method further comprises, after the bonding and prior to the dicing: 
thinning the second wafer to form a semiconductor layer; (figures 1 and 2; [0013-0019]) and 
forming a pad-out interconnect layer above the semiconductor layer.
Kreupl teaches, in claim 19, wherein the first semiconductor structure is above the second semiconductor structure after the bonding; (figures 1 and 2; [0013-0019]) and 
the method further comprises, after the bonding and prior to the dicing: 
thinning the first wafer to form a semiconductor layer; (figures 1 and 2; [0013-0019])and 
forming a pad-out interconnect layer above the semiconductor layer (figures 1 and 2; [0013-0019]).
Kreupl in view of Homma shows, in claim 20, wherein the bonding comprises hybrid bonding. (figures 1 and 2; [0013-0019])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 10, 2022